Citation Nr: 1726452	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to November 1970.  He also had a period of other than honorable service from August 1972 to May 1974.  A June 2010 administrative decision found that the latter period of service was dishonorable for VA purposes and that the Veteran was not entitled to benefits based on that period of service.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2016).  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran had a prior Board videoconference hearing request which he has since withdrawn.

By a July 2016 Board decision, the claim for increased rating for ischemic heart disease was denied.  The Board remanded the instant claim for service connection for bilateral hearing loss.  Following continuation of denial, the claim has since returned for appellate disposition.


FINDINGS OF FACT

1. The Veteran had excessive loud noise exposure during military service.

2. The competent evidence does not demonstrate an etiological linkage between his current hearing loss, and the noise exposure.  


CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Certain disorders, to include sensorineural hearing loss, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a).

Generally, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Here, the Veteran clearly cancelled the examination of his own accord, there was not failure to report.  He did not request the examination be scheduled, including for any good cause justification.  Effectively, the outcome is the same because his claim will be decided on the current record.

The Veteran filed his claim for service connection in January 2010.  He stated that noise exposure was due to his military occupational specialty (MOS) of communications, with proximity to munitions firing and explosions.  

Service treatment records (STRs) indicate that on entrance examination May 1966 an audiogram showed pure tone thresholds in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(-5) 5
(0) 10
(-10) 0
(-10) -5
LEFT
(-5) 10
(-10) 0
(0) 10
(-10) 0 
(0) 5

Proper ISO-ANSI test results are indicated outside of parentheses in the above diagram:
 
(Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). 
Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

On separation examination November 1970 (at this point results already in ISO-ANSI terms) an audiogram indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
5
0
5
0
5

On entrance into his latter period of active duty service in August 1972 (which as indicated above cannot be used to support VA benefits entitlement), an audiogram showed pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
0

On separation from his latter period of service in May 1974, an audiogram showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
20
LEFT
30
10
20
10
15

Thereafter, bilateral hearing loss was not clinically documented for several years, appearing subsequently within treatment records from 2010.  

On VA examination July 2010 by an audiologist, the Veteran reported military noise exposure of explosions, jet aircraft, rifles, grenade launchers, rockets, machine guns, generators and trucks.  He denied vocational noise exposure.  He indicated recreational noise exposure of motorcycles.  There was no history of ear disease, head or ear trauma.  He did report tinnitus, not constant, from 30 years ago, but not in the military.  On audiometric evaluation the Veteran demonstrated puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
55
50
LEFT
20
15
35
55
55

Speech recognition scores were 96 percent in each ear.  

The VA examiner's opinion was that it was less likely as not that the hearing loss and tinnitus were related to military noise exposure.  The rationale given was that hearing was normal at separation.

Subsequently on appeal, the Board's July 2016 decision/remand indicated that the July 2010 VA examination indeed was not supported by an adequate rationale, particularly given that the Veteran had reported significant exposure to noise during service.  The Board cited to further applicable law, that even though hearing loss may not have been demonstrated at separation, a claimant may still establish 
service connection for current hearing disability with other evidence associating that condition with service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The claim was therefore remanded for another examination and opinion.

This examination was scheduled by the Regional Office, but ultimately cancelled by the Veteran in July 2016.

On present review of the record, the Board must deny this claim.  Taking into account reported noise exposure, there is a more than 30 year history post-service without documented hearing loss and no other intervening evidence, nor is there a medical opinion to link current hearing loss with service.  The absence of diagnosis or treatment for hearing loss many years after service is a factor the Board may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The only medical opinion available weighs against the claim because there was no hearing loss on in-service audiograms.  As the Board's prior remand determined, clearly a well-supported opinion would have considered the reported hearing loss.  The scheduled re-examination was cancelled.  The Board's review is constrained by the record before it.  

The Veteran asserts his noise exposure is the case of his current hearing loss.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, in this case, determining the etiology of bilateral hearing loss requires inquiry into biological processes and consideration of multiple factors such as different types of noise exposure over the course of the Veteran's life.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have expertise, training, or skills that would allow him to provide a competent etiology opinion.  The Veteran's own assertions while consideration cannot support service connection.

There is no competent evidence in support of the Veteran's claim.  On these grounds, the preponderance of the evidence weighs against the claim under review.  The VA benefit-of-the-doubt doctrine does not apply under these circumstances.  The appeal is denied.   


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


